DETAILED ACTION
This office action is in response to claims filed on 09/25/2020. Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa US 9389556 B1 (Hereinafter “Kitagawa”), in view of Takashi et al. JP 2014177344 A (Hereinafter “Takashi”).
Regarding Claim 1, Kitagawa teaches an image forming apparatus (fig. 1) comprising: 
a motor (fig. 3, 81); 
a transfer mechanism (fig. 3, 80) configured to transfer driving force of the motor to a load; and 

	Kitagawa does not expressly disclose a predetermined amount.
However, Takashi teaches a predetermined amount ([0060], Next, the timer count is started (ST6), the binding tool drive motor 404 is driven in the reverse rotation, and the measurement of the drive time is started (ST7); The reverse rotation drive time is measured by the timer unit 403, and the next process is executed according to the result (ST8)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a predetermined amount as taught be Takashi, in the control system of  Kitagawa, for the purpose to reverse the motor to a point where the abnormality does not occur.
Regarding Claim 18, Kitagawa teaches a motor control apparatus (fig. 1) for controlling 
a motor (fig. 3, 81) configured to transfer driving force to a load via a transfer mechanism (fig. 3, 80) having backlash, the motor control apparatus being configured to: 
rotate a rotor of the motor in a first direction to rotate the load, determine whether control to rotate the rotor in the first direction has failed, and in response to control to rotate the rotor in the first direction being determined to have failed, determine whether or not control to rotate the 
Kitagawa does not expressly disclose a predetermined amount.
However, Takashi teaches a predetermined amount ([0060], Next, the timer count is started (ST6), the binding tool drive motor 404 is driven in the reverse rotation, and the measurement of the drive time is started (ST7); The reverse rotation drive time is measured by the timer unit 403, and the next process is executed according to the result (ST8)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a predetermined amount as taught be Takashi, in the control system of Kitagawa, for the purpose to reverse the motor to a point where the abnormality does not occur.
Allowable Subject Matter
Claims 11-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: “a transfer mechanism configured to transfer driving force of the motor to a first load when a rotor of the motor is rotating in a first direction and transfer driving force of the motor to a second load different from the first load when the rotor is rotating in a second direction opposite to the first direction”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
	The closest prior art Kitagawa teaches image forming apparatus comprising: a motor; a transfer mechanism configured to transfer driving force of the motor to a load; and a control unit configured to control the motor to rotate a rotor of the motor in a first direction to rotate the load, wherein the transfer mechanism has backlash, and the control unit is further configured to, when control to rotate the rotor in the first direction fails, determine whether or not control to rotate the rotor in the first direction failed due to the motor being faulty, by executing control to rotate the rotor in a second direction opposite to the first direction.
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CORTEZ M COOK/            Examiner, Art Unit 2846